Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
None of the prior art of record teaches (Partial features shown, see claims for full details):
a) The stream parameters define a size for each dimension of the multidimensional array and a specified width for a selected dimension of the multidimensional array, generating set of memory addresses associated with the multidimensional array based on the stream parameters that includes determining whether a respective fetch of each address of the set of memory addresses exceeds the specified width; based on fetch of a first memory address not exceeding the specified width, fetching data from a memory coupled to the streaming engine responsive to the stream parameters; based on fetch of a second memory address exceeding the specified width, generating a null element without accessing the memory; forming stream of vectors for the multidimensional array that include the data fetched from the memory and the null element. (Claim 1)
b) The stream template register holds the stream parameters defining size for each dimension of a multidimensional array and specified width for the selected dimension of the array; the address generation logic to generate a set of addresses based on the stream parameters; the register file with inputs to receive a vector fetched from the system memory using the set of addresses; an alignment network with inputs coupled to outputs of the register 
c) The streaming engine coupled to access the system memory to form a stream of stream vectors, the insertion of a null element into a selected stream vector without accessing the system memory based on a determination that a memory access exceeds a specified width of a multidimensional array by: generating a set of addresses associated with the stream of stream vectors; based on a first access associated with a first address not exceeding a specified array width: fetching a data element from the system memory; and providing the data element in the stream of stream vectors; and based on a second access associated with a second address that is associated with the selected stream vector exceeding the specified array width, providing the null element in the selected stream vector without accessing the system memory; and a processing unit coupled to outputs of the streaming engine to receive the stream of stream vectors. (Claim 17)
Applicant’s response and amendment on 7/29/2021 have been fully considered and are persuasive. Claims 2, 3, 7,10,11,15,19,20,28 have been canceled. All minor objections have been corrected by applicant. TD in the same response has been entered and approved.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H PAN whose telephone number is (571)272-4172.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


DANIEL H. PAN
Examiner
Art Unit 2182



/DANIEL H PAN/Primary Examiner, Art Unit 2182